65 So.3d 1207 (2011)
Patricia Yglesias TILCHIN, Appellant,
v.
Louis Meyers TILCHIN, Appellee.
No. 2D10-2714.
District Court of Appeal of Florida, Second District.
July 29, 2011.
David A. Maney and Paul S. Maney of Maney, Damsker, Jones & Kuhlman, P.A., Tampa, for Appellant.
S. David Anton of Anton Legal Group, Tampa, and Cynthia L. Greene of Law Offices of Greene Smith & Associates, P.A., Miami, for Appellee.
DAVIS, Judge.
Patricia Tilchin, the Former Wife, challenges the order on attorney's fees entered after the final judgment of dissolution. Because the final judgment of dissolution was previously reversed and remanded for reconsideration, see Tilchin v. Tilchin, 51 So.3d 596 (Fla. 2d DCA 2011), we reverse and remand the order on attorney's fees so that the trial court can reconsider the award of attorney's fees once the final judgment of dissolution is entered.
In providing the trial court with instructions on the remand of the final judgment of dissolution, this court specifically held that equitable distribution and alimony might be impacted. Id. at 598 ("If the trial court again enters an unequal distribution, it must make adequate and consistent findings of fact justifying the unequal distribution. In the event that the trial court is not able to articulate a valid reason for an unequal distribution, on remand the court is authorized to fashion a new equitable distribution plan and alimony award to achieve an appropriate result articulating supporting findings of fact based on the evidence presented at and in conjunction with the final hearing."). Because the actions taken by the trial court on remand from our previous opinion could impact the figures used to calculate the parties' respective needs or abilities to pay, it is appropriate for the trial court to also reconsider the entitlement to attorney's fees on remand.
Reversed and remanded.
ALTENBERND and CRENSHAW, JJ., Concur.